a DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/23/2022 has been entered.

Status of Claims
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 are presented for examination.
Claims 2, 4, 9, 11, 16, and 18 have been cancelled.
Claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 are allowed.

Terminal Disclaimer
The Terminal Disclaimer, filed 06/02/2022, has been acknowledged, approved, and placed in the files of records.

Invention
The Present invention teaches "In one embodiment, a system uses an actor-critic reinforcement learning model to generate a trajectory for an autonomous driving vehicle (ADV) in an open space. The system perceives an environment surrounding an ADV. The system applies a RL algorithm to an initial state of a planning trajectory based on the perceived environment to determine a plurality of controls for the ADV to advance to a plurality of trajectory states based on map and vehicle control information for the ADV. The system determines a reward prediction by the RL algorithm for each of the plurality of controls in view of a target destination state. The system generates a first trajectory from the trajectory states by maximizing the reward predictions to control the ADV autonomously according to the first trajectory.”
         
Reason for Allowance
The following is an Examiner’s statement of reasons for allowance: claims 1, 3, 5-8, 10, 12-15, 17, and 19-21 are allowed. The claimed subject matter is allowed based on the following: The claims are allowed based on the Remarks/Arguments of the Applicants filed 04/27/2022, Pages 1-4.  Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claimed subject matter of the invention. Therefore, the independent claims 1, 8, and 15 are allowed, the claims 3, 5-7, 10, 12-14,  17, and 19-21 are also allowed based on their dependency upon the independent claims 1, 8, and 15.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         Beller et al. (US Pub. No.: 2020/0139967 A1) teaches “Techniques for determining to modify a trajectory based on an object are discussed herein. A vehicle can determine a drivable area of an environment, capture sensor data representing an object in the environment, and perform a spot check to determine whether or not to modify a trajectory. Such a spot check may include processing to incorporate an actual or predicted extent of the object into the drivable area to modify the drivable area. A distance between a reference trajectory and the object can be determined at discrete points along the reference trajectory, and based on a cost, distance, or intersection associated with the trajectory and the modified area, the vehicle can modify its trajectory. One trajectory modification includes following, which may include varying a longitudinal control of the vehicle, for example, to maintain a relative distance and velocity between the vehicle and the object.”

          Zhang et al.  (US Pat. No.: 2019/0235516 A1) teaches “According to some embodiments, a system calculates a first trajectory based on a map and a route information. The system performs a path optimization based on the first trajectory, traffic rules, and an obstacle information describing obstacles perceived by the ADV. The path optimization is performed by performing a spline curve based path optimization on the first trajectory, determining whether a result of the spline curve based path optimization satisfies a first predetermined condition, performing a finite element based path optimization on the first trajectory in response to determining that the result of the spline curve based path optimization does not satisfy the first predetermined condition, performing a speed optimization based on a result of the path optimization, and generating a second trajectory based on the path optimization and the speed optimization to control the ADV.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BABAR SARWAR/Primary Examiner, Art Unit 3667